UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7283



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TERVEUS HYPPOLITE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-93-40, CA-97-74-4-H)


Submitted:   January 27, 1998          Decided:     February 18, 1998


Before WIDENER, HALL, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terveus Hyppolite, Appellant Pro Se. Captain Benjamin Clarke Hall,
OFFICE OF THE STAFF JUDGE ADVOCATE, Camp Lejeune, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning
of the district court. United States v. Hyppolite, Nos. CR-93-40;
CA-97-74-4-H (E.D.N.C. July 25, 1997). To the extent Appellant

claims ineffective assistance of counsel because trial counsel

failed to adequately argue Appellant's Fourth Amendment issue and
failed to adequately impeach a Government witness, we find that

Appellant failed to establish that his attorney's performance fell

below an objective standard of reasonably competent assistance. See
Strickland v. Washington, 466 U.S. 668, 687 (1984). We find Appel-

lant's claim that the district court failed to compel a response

from the Government meritless because Appellant failed to establish
how this prejudiced him. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2